DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of Jaggi in view of Mittal.  Specifically, applicant argues that neither Jaggi nor Mittal disclose the heat transfer fluid is circulated through the bellows and the heat exchanger; but rather disclose the heat transfer fluid is moved back and forth in a reciprocal manner.  
As an initial matter, the examiner notes that claim 1 as currently presented does not require the heat transfer fluid is circulated through the bellows and the heat exchanger as argued by applicant and thus said argument as it relates to claims 1, 6, & 10-15 is moot.  The examiner notes propelling a fluid into the bellows and then having said fluid flow back out of said bellows constitutes propelling said fluid through the bellows.  Mittal discloses using a pump to pump a heat transfer fluid through a heat exchanger (i.e. a device (such as an automobile radiator) for transferring heat from one fluid to another without allowing them to mix – Merriam-Webster definition) through an electronic device through another heat exchanger and back to the pump, the fluid can then be circulated back in the opposite direction.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid between the heat exchanger and bellows of Jaggi thus providing more efficient cooling means.
Secondly applicant argues, Jennings fails to disclose using different types of liquid, one for cooling and heat transfer liquid and further fails to disclose a heat exchange conduit for coolant to flow through so as to cool the heat transfer fluid.  Applicant further argues Jennings does not disclose a heat transfer fluid, and describes sending only water from the chamber 23 to the heat exchanger 42, and back after it has been cooled, through feed pipe 36, within the conduit of Jennings and extending into the chamber 23. It is further applicant’s argument that Jennings also does not provide sufficient description to determine how its heat exchanger works, how its pump works, and what type of heat exchanger is used, other than conventional. Since Jennings claims to use only conventional heat exchangers, it does not and cannot teach the use of a heat transfer fluid passed between the bellow and the heat exchanger, and Jennings cannot teach or suggest that the heat exchange includes coolant and heat transfer fluid. Accordingly, Jennings does not teach or suggest heat transfer fluid that flows between the bellow of the electronic component and heat exchanger.
The examiner fails to find applicants arguments persuasive.  Firstly, the examiner notes the claims as currently presented do not require the coolant is a liquid as argued by applicant and thus any arguments relating to a liquid coolant are moot.  Secondly, the examiner notes that Jennings clearly discloses water being pumped through from an interior portion of a capacitor through a heat exchanger (i.e. a device for transferring heat from one fluid (heat transfer fluid) to another (coolant) without allowing them to mix) and back to the capacitor.  The examiner notes that the water is a heat transfer fluid contrary to applicant’s arguments; as the water is a fluid used to transfer heat from the capacitor.  Specifically, the water from the capacitor passes through the heat exchanger and is cooled by transferring heat to the coolant that flows in the heat exchanger.  While Jennings does not disclose the heat transfer fluid extending into the bellows, said limitation is taught by the combination of King and Jennings or in the alternative Jennings in combination with Oeschger.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues Bornemann fails to disclose the pump drive means is arranged to be powered by coolant flow to or from the heat exchanger.  Specifically, applicant argues Bornemann is always driven by an electromotor and thus cannot be powered by coolant flow.  
While Bornemann discloses electric power, the examiner notes that fluid flowing through the gerotor will also provide power in causing the gerotor to move/rotate and thus the component is fluid powered as well.
Lastly, applicant argues claim 13 is allowable for the same reasons as claim 1 discussed above.  
The examiner notes that each of said arguments has been addressed above and further notes that claim 13 as presented is substantially broader in scope than claim 1 and thus a number of the arguments regarding claim 1 do not apply as claim 13 does not require all the limitations of claim 1.
All claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, & 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/033501 hereafter referred to as Jaggi in view of Mittal et al. (US 4,488,592).
In regards to claim 1,
Jaggi discloses a variable vacuum capacitor comprising: 
bellows (6 – fig. 2; [0015]) for supplying electrical current to a movable electrode (7 – fig. 2; abstract) of the capacitor, the bellows surrounding a volume of heat transfer fluid (oil – [0014]), and 
a heat exchanger (2/4/3.2 – fig. 2; [0014] & [0017]) comprising a heat exchange conduit (2 – fig. 2) for coolant to flow through so as to cool the heat transfer fluid ([0017] – water),
the heat transfer fluid circulated between the bellows and the heat exchanger ([0017]).  Jaggi fails to disclose a pump arranged to propel the heat transfer fluid through the bellows, the pump being arranged to propel the heat transfer fluid between the bellows and the heat exchanger.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to propel the heat transfer fluid between the electronic device and the heat exchanger (fig. 1; claims 5-6).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 2,
Jaggi further discloses comprising a circuit for circulating the heat transfer fluid through the bellows and the heat exchanger (fig. 2; [0014] & [0017]).  

In regards to claim 6,
Jaggi fails to disclose further comprising pump drive means for driving the pump, wherein the pump drive means is arranged to be powered by coolant flow to or from the heat exchanger.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to propel the heat transfer fluid between the electronic device and the heat exchanger (fig. 1; C2:L7-21).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 10,
Jaggi further discloses wherein the heat exchanger comprises a heat transfer body (portion that forms 2 and 3.2 – fig. 2) comprising one or more first channels (3.2) for the heat transfer fluid and one or more second channels (2) for the coolant.  

In regards to claim 11,
Jaggi further discloses wherein the heat transfer body is formed around an outer surface of a vacuum chamber of the capacitor (fig. 2 – portion that forms 2 surrounds vacuum chamber of the capacitor).  

In regards to claim 12,
Jaggi further discloses wherein the circuit comprises a fluid connection to a compensation volume (3.2 – fig. 2) of the capacitor.  

In regards to claim 13,
Jaggi discloses a method of cooling bellows (6 – fig. 2; [0015]) of a variable vacuum capacitor, characterised by: 
circulating a heat transfer fluid (oil – [0014]) through the bellow, and  
circulating the heat transfer fluid between the bellows and a heat exchanger (2/4/3.2 – fig. 2; [0014] & [0017]).  Jaggi fails to explicitly disclose pumping.  

Mittal ‘592 discloses cooling an electronic component using a pump arranged to propel a heat transfer fluid through the electronic device, the pump being arranged to propel the heat transfer fluid between the electronic device and the heat exchanger (fig. 1; claim 5).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi thus providing a pumping function to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

In regards to claim 14,
Jaggi further discloses further comprising passing a coolant through the heat exchanger ([0017] – water).  

In regards to claim 15,
Jaggi fails to disclose wherein said pumping comprises using a coolant flow to or from the heat exchanger to drive a pump.  

Mittal ‘592 discloses wherein said pumping comprises using a coolant flow to or from the heat exchanger to drive a pump (fig. 1; C2:L7-21).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a pump as taught by Mittal ‘592 with the capacitor of Jaggi to improve circulation of the heat transfer fluid thus providing more efficient cooling means.

Claim(s) 1-5 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,428,025) in view of Jennings et al. (US 2,740,920).
In regards to claim 1, 
King ‘025 discloses a variable vacuum capacitor comprising: 
bellows (18 – fig. 1; C2:L62-68) for supplying electrical current to a movable electrode (4 – fig. 1; C2:L30-39) of the capacitor, the bellows surrounding a volume of heat transfer fluid (C3:L30-53).  King ‘025 fails to explicitly disclose a heat exchanger comprising a heat exchange conduit for coolant to flow through so as to cool the heat transfer fluid; 
characterised by 
a pump arranged to propel the heat transfer fluid through the bellows, 
the pump being arranged to propel the heat transfer fluid between the bellows and the heat exchanger.  

Jennings ‘920 discloses a heat exchanger (42 – fig. 1; C3:L17) comprising a heat exchange conduit for coolant to flow through so as to cool the heat transfer fluid (C3:L24-32); 
characterised by 
a pump (41 – fig. 1; (C3:L24-32)) arranged to propel the heat transfer fluid to the capacitor volume (23 – fig. 1; C3:L24-32),
the pump being arranged to propel the heat transfer fluid between the capacitor volume and the heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger and pump as taught by Jennings ‘920 with the capacitor of King ‘025 such that the pump propels the heat transfer fluid through the bellows and propels the heat transfer fluid between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

In regards to claim 2,
The combination further discloses comprising a circuit (36/38/43 – fig. 1; C3:L25 of Jennings ‘920) for circulating the heat transfer fluid through the bellows and the heat exchanger (fig. 1; C3:L30-53 of King ‘025).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger and pump as taught by Jennings ‘920 with the capacitor of King ‘025 such that the pump propels the heat transfer fluid through the bellows and propels the heat transfer fluid between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

In regards to claim 3, 
King ‘025 further discloses comprising a shaft (11 – fig. 1) for extending or retracting the bellows, the shaft extending through the said volume, wherein the shaft comprises an inner conduit which forms part of the circuit (inner hollow of 11 – fig. 1), and wherein the inner conduit provides first fluid communication path for the heat transfer fluid in a first direction between a proximal region of the volume and a distal region of the volume (fig. 1; C3:L30-53).  

In regards to claim 4, 
King ‘025 further discloses wherein an outer part of the volume between an outer surface of the shaft and an inner surface of the bellows forms second fluid communication path for the heat transfer fluid in a second direction, opposite to the first direction, between the proximal and distal regions of the volume (fig. 1; C3:L30-53).  

In regards to claim 5, 
King ‘025 further discloses wherein the shaft is provided with openings (25 & 26 – fig. 1) at proximal and/or distal regions of the shaft for fluid communication between the inner conduit and the outer part (fig. 1; C3:L30-53).  

In regards to claim 13, 
King ‘025 discloses a method of cooling bellows of a variable vacuum capacitor, characterised by: 
pumping a heat transfer fluid through the bellow (C3:L30-53).  King ‘025 fails to explicitly disclose pumping the heat transfer fluid between the bellows and a heat exchanger.

Jennings ‘920 discloses pumping the heat transfer fluid between the capacitor volume and a heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger as taught by Jennings ‘920 with the capacitor of King ‘025 such that the heat transfer fluid is pumped between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

In regards to claim 14, 
King ‘025 fails to explicitly disclose further comprising passing a coolant through the heat exchanger.

Jennings ‘920 discloses further comprising passing a coolant through the heat exchanger (C3:L24-32).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a heat exchanger as taught by Jennings ‘920 with the capacitor of King ‘025 such that the heat transfer fluid is pumped between the bellows and the heat exchanger to obtain a capacitor with improved cooling properties.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings ‘920 in view of Oeschger (US 3,270,259).
In regards to claim 1,
Jennings ‘920 discloses a variable vacuum capacitor comprising: 
bellows (6 – fig. 1; C2:L21-27) connected to a movable electrode (2 – fig. 1; C2:L21-27) of the capacitor, and 
a heat exchanger (42 – fig. 1; C3:L17) comprising a heat exchange conduit for coolant to flow through so as to cool a heat transfer fluid (C3:L24-32); 
characterised by 
a pump (41 – fig. 1; C3:L24-32) arranged to propel the heat transfer fluid to the capacitor volume (23 – fig. 1; C3:L24-32),
the pump being arranged to propel the heat transfer fluid between the capacitor volume and the heat exchanger (C3:L24-32).  Jennings ‘920 fails to explicitly disclose the bellows supplying electrical current to a movable electrode of the capacitor, the bellows surrounding a volume of heat transfer fluid, the pump arranged to propel the heat transfer fluid through the bellows, the pump being arranged to propel the heat transfer fluid between the bellows and the heat exchanger.  

Oeschger ‘259 discloses a variable vacuum capacitor comprising: 
bellows (67 – fig. 1) for supplying electrical current to a movable electrode of the capacitor, the bellows surrounding a volume of heat transfer fluid (C4:L24-56), and 
the heat transfer fluid flows through the bellows (fig. 1; C4:L57 to C5:L11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 such that a heat transfer fluid flows through the bellows as taught by Oeschger ‘259 to a heat exchanger via the propulsion of a pump (taught by Jennings ‘920) to obtain a capacitor with improved cooling means especially at the bellows of the capacitor.

In regards to claim 2,
The combination further discloses comprising a circuit (fig. 1; C3:L24-32 of Jennings ‘920) for circulating the heat transfer fluid through the bellows (C4:L24-56 of Oeschger ‘259) and the heat exchanger (42 – fig. 1; C3:L17).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 such that a heat transfer fluid flows through the bellows as taught by Oeschger ‘259 to a heat exchanger via the propulsion of a pump (taught by Jennings ‘920) to obtain a capacitor with improved cooling means especially at the bellows of the capacitor.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings ‘920 and Oeschger ‘259 as applied to claim 1 above, and further in view of WO2016/174164A hereafter referred to as Bornemann (reference in the rejection will be made to US 2018/0128268 which is an English translation of WO2016/174164A).
In regards to claim 6,
Jennings ‘920 discloses further comprising pump drive means for driving the pump (C3:L24-32 – a pump will inherently have a pump drive means). Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means is arranged to be powered by coolant flow to or from the heat exchanger.  

Bornemann discloses a pump drive means for driving a pump, wherein the pump drive means is arranged to be powered by coolant flow (fig. 2; [0034] & [0042]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

In regards to claim 7,
Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump and the pump drive means are arranged coaxially with a shaft such that the shaft extends through the pump and the pump drive means.  

Bornemann discloses wherein the pump and the pump drive means are arranged coaxially with the shaft such that a shaft extends through the pump and the pump drive means (fig. 2; [0014]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

In regards to claim 8,
Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means and/or the pump comprises a gerotor.  

Bornemann discloses wherein the pump drive means and/or the pump comprises a gerotor (fig. 2; [0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

In regards to claim 9,
Jennings ‘920 as modified by Oeschger ‘259 fails to explicitly disclose wherein the pump drive means and the pump each comprise a gerotor, and wherein the rotor of the pump drive means is rotationally coupled to the rotor of the pump by magnetic coupling means.  

Bornemann discloses wherein the pump drive means and the pump each comprise a gerotor, and wherein the rotor of the pump drive means is rotationally coupled to the rotor of the pump by magnetic coupling means (fig. 2; [0033-0034]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Jennings ‘920 as modified by Oeschger ‘259 to have a pump as taught by Bornemann to obtain good fluid movement in the system.  Furthermore, such a combination is a mere substitution of one known element (fluid pump of Bornemann) for another known equivalent element (fluid pump of Jennings ‘920) resulting in the predictable result of circulating/pumping a coolant fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,758,699 – fig. 1-2 – teaches oil flowing through a heat exchanger via a pump to provide cooling to capacitors 		 
US 4,639,202 – abstract		 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848